UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 96-4608

PERNELL PARKER,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
James C. Fox, Chief District Judge.
(CR-95-183-F)

Submitted: May 29, 1997

Decided: June 17, 1997

Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Robert H. Hale, Jr., Assistant Federal Public Defender, Raleigh,
North Carolina, for Appellant. Janice McKenzie Cole, United States
Attorney, Thomas B. Murphy, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Pernell Parker appeals the district court's summary order finding
him guilty of criminal contempt as a result of disruptive outbursts. A
review of the record reveals that Parker's outbursts occurred in open
court, were intentional, and in fact obstructed the administration of
justice. During sentencing, Parker disrupted the proceedings by
announcing to the court that he would not accept probation. The court
admonished Parker and after his outbursts continued, the court found
him in contempt of court. The court agreed to revisit the issue at the
end of the day.

After concluding its other sentencing matters, the court directed the
United States Marshal to escort Parker back into the courtroom so that
the court could revisit the contempt issue prior to sentencing him. Par-
ker continued his tirade against the court, at which time the court
attempted to advise Parker of the nature of summary contempt, the
consequences, and his rights. Parker responded by stating that he had
no respect for the court. The court then found Parker in contempt of
court and sentenced him to imprisonment for six months, to be served
consecutively to any previously imposed sentences. The court also
recommended that Parker receive mental health evaluations during his
incarceration for the contempt conviction.

Parker claims that the court abused its discretion by finding him in
contempt after he first announced that he would not accept probation.
As Parker acknowledges, in reviewing a summary contempt convic-
tion, this court limits its review to the facts and circumstances cited
by the district court in support of the conviction. See Eaton v. Tulsa,
415 U.S. 697, 698-99 (1974). It is clear from the record that the dis-
trict court, contrary to Parker's assertions, considered the entire collo-
quy between Parker and the court prior to sentencing Parker for
contempt of court. Thus, based on a review of the facts and circum-
stances outlined in the district court's contempt order, we find that
Parker's actions interfered with the administration of justice and con-
clude that the district court's determination that Parker was in con-
tempt of court was not an abuse of discretion. See 18 U.S.C. § 401(1)
(1994); see also United States v. Warlick, 742 F.2d 113, 115-16 (4th

                     2
Cir. 1984); In re Chaplain, 621 F.2d 1272, 1276 (4th Cir. 1980) (in
banc).

Accordingly, we affirm the district court's use of its summary con-
tempt powers pursuant to Fed. R. Crim. P. 42(a). We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid in the decisional process.

AFFIRMED

                    3